Conviction is for burglary, punishment being assessed at confinement in the penitentiary for eight years.
No statement of facts accompany the record and no bills of exception appear therein.
Appellant filed a motion to quash the indictment. We find no vice whatever in it. A special charge also appears to have been requested the refusal of which was excepted to, but in the absence of a statement of facts we are unable to determine whether the charge should have been given and must assume that the court properly refused it.
No errors appearing in the record the judgment is affirmed.
Affirmed. *Page 478